DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’SIDOCKY et al. (U.S. Patent No. 5,616,655, hereinafter D’SIDOCKY).
Regarding claim 1, D’SIDOCKY teaches a rubber composition comprising (i) 100 parts by weigh to at least one sulfur vulcanizable elastomer selected from conjugated diene homopolymers and copolymers, natural rubber and copolymers of at least one conjugated diene and aromatic vinyl compound (Abstract) and (ii) 10 to 250 phr of particulate precipitated silica (Abstract; Col. 5, lines 44-51; Table 1). The preferred rubber or elastomers are polybutadiene and SBR (styrene butadiene rubber) (Col. 2, lines 6-41; Table 1). The processing of the sulfur vulcanizable rubber is conducted in the presence of a sulfur containing organosilicon compounds (Col. 3, lines 62 to Col. 5, line 18). The sulfur vulcanized rubber composition may be in the form of a tire. In case of a tire, it can be used for various tire components. Preferably, the rubber composition is used in the tread of a tire (Col. 8, lines 56-67).

    PNG
    media_image1.png
    180
    502
    media_image1.png
    Greyscale

Examples 2, 3, 4, and 8 satisfy the claimed relationships (1) to (3). 
 In Table 2, Example 2 discloses an Elongation at Break % (EB) at 512%, 100% M (MPa) at 2.18, and 300%M (MPa) at 9.04, when EB/M300 is calculated it is 512/9.04 is 56.6. 
Example 3 discloses Elongation at Break % (EB) at 526%, 100% M (MPa) at 2.16, and 300%M (MPa) at 8.22, when EB/M300 is calculated it is 526/8.22 is 63.9.
Example 4 discloses Elongation at Break % (EB) at 556%, 100% M (MPa) at 2.22, and 300%M (MPa) at 7.76, when EB/M300 is calculated it is 556/7.76 is 71.6.
Example 8 discloses Elongation at Break % (EB) at 509%, 100% M (MPa) at 2.4, and 300%M (MPa) at 8.95, when EB/M300 is calculated it is 509/8.95 is 56.9.
Regarding claims 2, 7, and 8, D’SIDOCKY teaches the present invention, see paragraph 4 above. More specifically, in Table 2 D’SIDOCKY teaches Example 4 wherein the Elongation at Break % (EB) at 556%, 100% M (MPa) at 2.22, and 300%M (MPa) at 7.76, when EB/M300 is calculated it is 556/7.76 is 71.6.




Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUBBELL et al. (U.S. Patent No. 5,886,086, hereinafter HUBBELL).
Regarding claims 1, 7, and 8, HUBBELL teaches a tire with a tread comprised of silica and three basic elastomers  including emulsion polymerized styrene/butadiene rubber, cis 1,4-polybutadiene rubber and high vinyl polybutadiene rubber (Abstract; Col. 3, lines 21-36; Col. 4, lines 63-67; Table 1). The vulcanization of the tire is conducted in the presence of a sulfur vulcanizing agent including elemental sulfur or sulfur donating vulcanizing agents, for example, an amine disulfide, polymeric sulfide or sulfur olefin adducts (Col. 5, lines 58-67; Table 1).

    PNG
    media_image2.png
    248
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    346
    413
    media_image3.png
    Greyscale


  Regarding claim 3, HUBBELL teaches the composition comprises a medium vinyl polybutadiene which is prepared by polymerizing 1,3-butadiene with a very small amount of divinylbenzene in an essentially polar aromatic solvent with an alkyl lithium catalyst and at least one polar catalyst modifier. The cis 1,4-polybtuadiene rubber is beneficial to enhance the tire tread’s wear or treadwear (Col. 4, lines 15-24). The examiner takes the position that the vinyl polybutadiene reads on the claimed modified polybutadiene rubber.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WADDELL et al. (U.S. Patent No. 5,610,221, hereinafter WADDELL).
Regarding claims 1, 2, 7 and 8, WADDELL teaches tire tread comprising reinforced amorphous precipitated silica and organic rubber (Abstract). Organic rubber includes polybutadiene (Col. 2, lines 58-67). In Table 3, the tread composition comprises styrene-butadiene rubber, butadiene rubber, silica, processing oil, sulfur, and etc. (Col. 16, lines 1-20). 

    PNG
    media_image4.png
    501
    414
    media_image4.png
    Greyscale


Example 3 teaches the Modulus, MPa at 100% is 2.08, Modulus, MPa at 300% is 7.42, and the Elongation at Break (%) is 560. When EB/M300 is calculated, it is 75.5. 
Example 4 the Modulus, MPa at 100% is 1.99, Modulus, MPa at 300% is 7.03, and the Elongation at Break (%) is 564. When EB/M300 is calculated, it is 80.2.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERGH et al. (U.S. Patent No. 5,447,971, hereinafter BERGH).
Regarding claim 1, BERGH teaches a tire with a tread which is reinforced with silica where the tread rubbers are of blend of emulsion of SBR with medium to high styrene content, isoprene/butadiene copolymer rubber, cis 1,4-polybtuadiene rubber (Abstract). The composition further comprises sulfur and processing oils (Table 1; Col. 6, lines 55-67 to Col. 7, lines 1-19).

    PNG
    media_image5.png
    367
    406
    media_image5.png
    Greyscale

Sample X and Y satisfy the claimed relationship (1) to (3). 
Sample X has an Elongation at Break of 530%, 100% Modulus, MPa is 1.8, 300% Modulus, MPa is 8.0 and EB/M300 is 66.3 (530/8.0).
Sample Y has an Elongation at Break of 500%, 100% Modulus, MPa is 2.0, 300% Modulus, MPa is 9.2 and EB/M300 is 54.3 (500/9.2).
Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVANS et al. (U.S. Patent No. 5,605,950, hereinafter EVANS). 
Regarding claims 1, 7, and 8, EVANS teaches tread rubber compositions of tires contain cured organic rubber and 40 to 120 phr of reinforced amorphous precipitated silica (Abstract). The organic rubber includes styrene-butadiene rubber and butadiene rubber (Table 3). The silica-filled tread composition further comprises sulfur and processing oils (Table 3, Col. 16, lines 5-25). 

    PNG
    media_image6.png
    502
    412
    media_image6.png
    Greyscale

Examples 3 and 4 satisfy the claimed relationship (1) to (3). 
Example 3 has an Elongation at Break of 578%, 100% Modulus, MPa is 2.30, 300% Modulus, MPa is 9.05 and EB/M300 is 63.9 (578/9.05).
Example 4 has an Elongation at Break of 575%, 100% Modulus, MPa is 2.28, 300% Modulus, MPa is 9.31 and EB/M300 is 61.8  (575/9.31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over D’SIDOCKY et al. (U.S. Patent No. 5,616,655, hereinafter D’SIDOCKY) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, D’SIDOCKY teaches the present invention, see paragraph 4 above. More specifically, D’SIDOCKY teaches a rubber composition comprising (i) 100 parts by weigh to at least one sulfur vulcanizable elastomer selected from conjugated diene homopolymers and copolymers, natural rubber and copolymers of at least one conjugated diene and aromatic vinyl compound (Abstract) and (ii) 10 to 250 phr of particulate precipitated silica (Abstract; Col. 5, lines 44-51; Table 1. The preferred rubber or elastomers are polybutadiene and SBR (styrene butadiene rubber) (Col. 2, lines 6-41; Table 1). The rubber composition is used in the tread of a tire (Col. 8, lines 56-67).
However, D’SIDOCKY does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber 
Given D’SIDOCKY teaches a rubber composition comprising (i) 100 parts by weigh to at least one sulfur vulcanizable elastomer selected from conjugated diene homopolymers and copolymers, natural rubber and copolymers of at least one conjugated diene and aromatic vinyl compound (Abstract) and (ii) 10 to 250 phr of particulate precipitated silica (Abstract; Col. 5, lines 44-51; Table 1. The preferred rubber or elastomers are polybutadiene and SBR (styrene butadiene rubber) (Col. 2, lines 6-41; Table 1), 
it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber of D-SIDOCKY with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WADDELL et al. (U.S. Patent No. 5,610,221, hereinafter WADDELL) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, WADDELL teaches the present invention, see paragraph 10 above. More specifically, WADDELL teaches tire tread comprising reinforced amorphous precipitated silica and organic rubber (Abstract). Organic rubber includes polybutadiene (Col. 2, lines 58-67). In Table 3, WADDELL teaches polybutadiene and styrene butadiene rubber. 
However, D’SIDOCKY does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber 
Given WADDELL teaches tire tread comprising reinforced amorphous precipitated silica and organic rubber (Abstract). Organic rubber includes polybutadiene (Col. 2, lines 58-67). In Table 3, WADDELL teaches polybutadiene and styrene butadiene rubber, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber of WADDELL with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  




Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over BERGH et al. (U.S. Patent No. 5,447,971, hereinafter BERGH) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, BERGH teaches the present invention, see paragraph 12 above.
More specifically, BERGH teaches a tire with a tread which is reinforced with silica where the tread rubbers are of blend of emulsion of SBR with medium to high styrene content, isoprene/butadiene copolymer rubber, cis 1,4-polybtuadiene rubber (Abstract).
However, BERGH does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber 
Given BERGH teaches a tire with a tread which is reinforced with silica where the tread rubbers are of blend of emulsion of SBR with medium to high styrene content, isoprene/butadiene copolymer rubber, cis 1,4-polybtuadiene rubber (Abstract; Table 1), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber of BERGH with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  




Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (U.S. Patent No. 5,605,950, hereinafter EVANS)  in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, EVANS teaches the present invention, see paragraph 14 above. More specifically, EVANS teaches tread rubber compositions of tires contain cured organic rubber and 40 to 120 phr of reinforced amorphous precipitated silica (Abstract). The organic rubber includes styrene-butadiene rubber and butadiene rubber (Table 3).
However, EVANS does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber 
Given EVANS teaches tread rubber compositions of tires contain cured organic rubber and 40 to 120 phr of reinforced amorphous precipitated silica (Abstract). The organic rubber includes styrene-butadiene rubber and butadiene rubber (Table 3). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber of EVANS with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D’SIDOCKY et al. (U.S. Patent No. 5,616,655, hereinafter D’SIDOCKY) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, D’SIDOCKY teaches the present invention, see paragraph 4 above. 
However, D’SIDOCKY does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given D’SIDOCKY teaches the sulfur-vulcanizable rubber composition comprises processing additives such as oils  and resins (Col. 6, lines 9-16). Typical amounts of processing aids comprise about 1 to about 50 phr (Col. 6, lines 31-34), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of D’SIDOCKY for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HUBBELL et al. (U.S. Patent No. 5,886,086, hereinafter HUBBELL) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, HUBBELL teaches the present invention, see paragraph 7 above. 
However, HUBBELL does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given HUBBELL teaches the sulfur-vulcanizable rubber composition comprises processing additives such as processing oils, resins, and waxes (Table 1). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of HUBBELL for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WADDELL et al. (U.S. Patent No. 5,610,221, hereinafter WADDELL) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, WADDELL teaches the present invention, see paragraph 10 above. 
However, WADDELL does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given WADDELL teaches rubber composition comprises processing oils (Table 3), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BERGH et al. (U.S. Patent No. 5,447,971, hereinafter BERGH) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, BERGH teaches the present invention, see paragraph 12 above. More specifically, BERGH teaches the rubber composition comprising processing oils (Table 1; Col. 6, lines 55-67 to Col. 7, lines 1-19).
However, BERGH does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given BERGH teaches rubber composition comprises processing oils (Table 3), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of BERGH for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by EVANS et al. (U.S. Patent No. 5,605,950, hereinafter EVANS) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, EVANS teaches the present invention, see paragraph 14 above. EVANS teaches the silica-filled tread composition further comprises sulfur and processing oils (Table 3, Col. 16, lines 5-25).
However, EVANS does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]). The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given EVANS teaches rubber composition comprises processing oils (Table 3), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of EVANS for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763